Morris, J.
(concurring) — John Sullivan, who made the’ note and executed the mortgage in controversy, is dead. Such note was never presented as a claim against his estate, and is now barred by the statute. There is none against whom this debt can be enforced as a personal, binding obligation. So that to hold with the court below means a decree of a court of equity wiping out an indebtedness of nearly $70,000, upon an interpretation of the law which heretofore, so far as I have been able to gather from the books, has been applied only to the extent of destroying the lien of the security, but leaving the debt remaining as an enforceable obligation. Tender has never been held to be payment, yet to hold with respondent here means to so construe tender, as applied to mortgages, to make it in effect payment. I can find neither equity nor good conscience in such a rule. If, as in the cases cited in support of respondent’s position, the debt still remained and could be enforced as a personal obligation, so that the creditor would not lose his right to seek the payment of his debt, either in this proceeding or in a separate action at law, and the only effect of the tender and its refusal was to destroy the lien given as security for the payment of the debt, I could readily subscribe to the doctrine of Kortright v. Cady. In such a case the rule there announced is an equitable one, its logic irresistible, its law uncontrovertible; it is the only result of premises always admitted to be true; that the mortgagor has the same right after as before a default to pay his debt and relieve his land from an incumbrance; and that payment being actually made, the lien thereby becomes extinct. Based upon these two legal principles, Comstock, C. J., in his opinion in the Kortright case, adds:
“We have, then, only to apply an admitted principle in the law of tender, which is, that tender is equivalent to payment as to all things which are incidental and accessorial to the debt. The creditor, by refusing to accept, does not forfeit his right to the very thing tendered, but he does lose all collateral benefits or securities.”
*380Davies,. J., in his opinion in the same case reasons it out that:
“It has never occurred to any judge to argue that a pawnee was in great peril, and in danger of losing the benefit of his pawn, by the enforcement of the well settled rule, that a tender of the amount of the loan and interest, and refusal, extinguished the lien on the pawn. Littleton well says, that it shall be accounted a man’s own folly that he refused the money when a lawful tender of it was made to him. The only effect upon the rights of the mortgagee is, that the land or thing pledged is released from the lien, but the debt remaineth.”
The reason of the rule, then, as given in Kortright v. Cady, is that it is only the incidental, the accessorial, thing that is lost by the refusal to accept the tender; not that there was danger “of losing the benefit of the pawn,” but only the lien on the pawn. While if we apply the rule here, not only the incidental and accessorial thing is extinguished, but the thing itself is in effect extinguished. Not only the lien on the pawn is lost, but the danger, which “it has never oc~ curred to any judge to argue,” has come to the appellant; he has not only found himself in peril of loss, but he has lost the “benefit of his pawn.” What, then, was intended as an equitable rule and one of good conscience, would, if extended to cases where not only the security but the debt itself was lost, become a most inequitable rule and one of oppression. I am willing to subscribe to the rule, then, in cases where the debt remains and can still be enforced as a personal obligation. I am not willing to subscribe to it where the personal obligation of the debt has been lost and the tender would take effect, not only as destroying the lien, but as likewise destroying all claim and right of the creditor to the debt itself.
This has appeared to me to be the equitable solution of the rule, and for these reasons I concur in the result.